Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in response to papers filed June 20, 2022. 

Claims 1-17 and 26-51 are currently pending. Claims 1, 3, 4, 6, 8, 9, 11, 13-17 and 26-35 have been amended by Applicants’ amendment filed 06-20-2022. Claims 36-51 have been added by Applicants’ amendment filed 06-20-2022. No claims have been canceled by Applicants’ amendment filed 06-20-2022.
Claims 1-17 and 26-47 were pending in the claims filed 05-15-2022. Claims 1, 3, 4, 6, 11, 13 and 26-35 were amended by Applicants’ amendment filed 05-15-2022. Claims 36-47 were added by Applicants’ amendment filed 05-15-2022. No claims were canceled by Applicants’ amendment filed 05-15-2022.

Therefore, claims 1-17 and 26-51 are currently pending.

It should be noted that restriction between plural, distinct inventions is discretionary on the part of the examiner in utility patent applications (see MPEP § 803), and since 37 CFR 1.142(a) provides that restriction is proper at any stage of prosecution up to final action, a second requirement may be made when it becomes proper, even though there was a prior requirement with which applicant complied. Ex parte Benke, 1904 C.D. 63, 108 O.G. 1588 (Comm’r Pat. 1904) (See MPEP § 811.02).

Election/Restrictions
Restriction to one invention was previously required under 35 U.S.C. 121 in the Office Action mailed April 6, 2020. In response to the Restriction/Election Requirements, Applicant elected Group I without traverse, claims 1-17, directed to a method for deprotecting anchored molecular compounds, in the reply filed June 10, 2020. 

Regarding newly submitted claims 44-51, the claims are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: Newly submitted claim 44 is directed to a method for deprotecting anchored molecular compounds comprising: (i) providing an electrically addressable surface S, a plurality of compounds C, a molecular backbone moiety B bonded to anchor moiety A, B comprising an acetylene unit U, protection moiety P for the acetylene unit U bonded by a breakable bond b; (ii) submerging surface S in an electrolyte solution to immerse the plurality of compounds C in the electrolyte; (iii) electrochemically cleaving the protection moiety P of at least a subset of the plurality of compounds C each comprising a free acetylene terminal T at acetylene unit U, wherein the carbon-carbon triple bond is directly attached two phenyl rings; A is selected from a sulfur containing anchor and EDTA; B is selected from the group consisting of OPE, OPV and OP; S is selected from noble metals, titanium oxide, Si and Ge; P comprises a trialkylsilane; and (iv) binding second molecular compounds M2 to the second set of cleaved compounds C’. Newly submitted claim 45 is directed to a method for deprotecting anchored molecular compounds comprising: (i) providing an electrically addressable surface S, a plurality of compounds C, a molecular backbone moiety B bonded to anchor moiety A, B comprising an acetylene unit U, protection moiety P for the acetylene unit U bonded by a breakable bond b; (ii) submerging surface S in an electrolyte solution so as the plurality of compounds C and the protection moiety P to be immersed in the electrolyte; (iii) electrochemically cleaving the protection moiety P of at least a subset of the plurality of compounds C’ each comprising a free acetylene terminal T. In the Restriction/Election requirement mailed 04-06-2020: Group I was directed to a method for deprotecting anchored compounds comprising: (i) providing an electrically addressable surface S, a plurality of compounds C each comprising 3 distinct moieties including first moiety A, anchored to surface S; second moiety B being a molecular backbone B bonded to the first moiety, the second moiety comprising an acetylene unit U, and third moiety P that is a protection moiety for the acetylene unit U bonded by a breakable bond b; (ii) submerging S in an electrolyte to immerse the plurality of compounds C in the electrolyte; (iii) electrochemically cleaving the protection moiety P of at least a subset of the plurality of compounds C via a respective one of the breakable bonds b, by applying an electrical potential between surface S and the electrolyte so as to obtain cleaved compounds C’ each comprising a free acetylene terminal T. Group II was directed to a device for deprotecting anchored molecular compounds. Applicant subsequently elected Group I, claims 1-17, in the reply filed June 10, 2020. Thus, newly submitted claims 44 and 45 require a search and examination beyond the claims as originally presented. As noted in MPEP 818.02(a), wherein subsequently presented claims to an invention other than that acted upon should be treated as provided in MPEP § 821.03. As recited in MPEP 821.04 (¶ 8.04), since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. 
Accordingly, newly submitted claims 44-51 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 18-25 were previously withdrawn, and claims 44-51 are newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 8-10, 12, 15, 17 and 29 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species. 

Claim 16 has previously been withdrawn by Applicant.

Supplemental Election of Species
This application contains claims directed to the following patentably distinct species: Applicant 
previously elected the invention of Group I, such that the Applicant is required to further elect an 
ultimate species for each of the following:

A.	A single specific species election of the structure of protection moiety P at the time of electrochemical reduction (cleavage) such as, for example, wherein protection moiety P of each of the plurality of compounds C comprises a redox-active naphtoquinone chromophore (claim 3) OR wherein molecular compound M is bound at the acetylene unit U subsequent to electrochemically cleaving P (claim 33), such as recited in claims 3 and 33 (please elect one of claims 3 or 33).

B.	A single specific species election of the method of claim 1 further comprising an additional step such as, for example, further comprising binding molecular compounds M to the cleaved compounds C’ (claim 6) OR further comprising binding molecular compound M at the acetylene unit U subsequent to the electrochemically cleaving the protection moiety P (claim 32), such as recited in claims 6 and 32 (please elect one of claims 6 or 32).

C.	A single specific species election of addressable surface S such as, for example wherein the electrically addressable surface S comprises two or more distinct, electrically addressable areas that are electrically insulated from each other (claim 11) OR wherein electrically addressable surface S comprises a material selected from the group consisting of noble metals, titanium oxide, Si, and Ge (claim 37), such as recited in claims 11 and 37 (please elect one of claims 11 or 37).

D.	A single specific species election of adjusting tunable spacing such as, for example, wherein tunable spacing is achieved by adjusting a number of the plurality of units in the molecular backbone B (claim 26) OR wherein the tunable spacing of the acetylene unit from the anchor moiety A adjusts an out-of-phase length of the plurality of compounds C (claim 27), such as recited in claims 26 and 27 (please elect one of claims 26 or 27).

E.	A single specific species election of method of claim 13 and the structure of molecular compounds M1 and M2 such as, for example, wherein the first molecular compounds M1 and the second molecular compound M2 are different compositions (claim 36) OR wherein at least one of the molecular compounds M1 and M2 comprise an azide functional group (claim 40) OR wherein at least one of the molecular compounds M1 and M2 comprise a compound selected from the group consisting of biotin-PEG-azide, etc. (claim 42), such as recited in claims 36, 40 and 42 (please elect one of claims 36, 40 or 42).

F.	A single specific species election of method of claim 36 and the structure of molecular compounds M1 and M2 such as, for example, wherein at least one of the molecular compounds M1 and M2 comprise an azide functional group (claim 41) OR wherein at least one of the molecular compounds M1 and M2 comprise a compound selected from the group consisting of biotin-PEG-azide, etc. (claim 43), such as recited in claims 41 and 43 (please elect one of claims 41 or 43).

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species due to the different structures and/or functions.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. For example, method of claim 1, wherein the method of claim 1 further comprises an additional step such as, for example, further comprising binding molecular compounds M to the cleaved compounds C’ (claim 6); or further comprising binding molecular compound M at the acetylene unit U subsequent to the electrochemically cleaving the protection moiety P (claim 32), such that the different steps result in the production of different molecular compounds having different structures that comprise different electrical and/or molecular characteristics; the compound require different functional groups on the protecting groups; different chemical reactions; different electrolyte solutions for deprotection and/or different analytical methods for detecting the plurality of compounds C’. 
Thus, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.

Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named 
inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639